Name: Commission Regulation (EEC) No 2856/91 of 27 September 1991 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/74 Official Journal of the European Communities 28 . 9 . 91 COMMISSION REGULATION (EEC) No 2856/91 of 27 September 1991 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 774/91 (3), as last amended by Regulation (EEC) No 2550/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 774/91 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 41 . 0 OJ No L 81 , 28 . 3. 1991 , p. 71 . (&lt;) OJ No L 239, 28 . 8 . 1991 , p. 13 . 28 . 9 . 91 Official Journal of the European Communities No L 272/75 ANNEX to the Commission Regulation of 27 September 1991 fixing the import levies on frozen sheepmeat and goatmeat (*) (ECU/100 kg) CN code Week No 40 from 7 to 13 October 1991 Week No 41 from 14 to 20 October 1991 Week No 42 from 21 to 27 October 1991 Week No 43 from 28 October to 3 November 1991 0204 30 00 146,695 146,920 147,280 148,765 0204 41 00 146,695 146,920 147,280 148,765 0204 42 10 102,687 102,844 103,096 104,136 0204 42 30 161,365 161,612 162,008 163,642 0204 42 50 190,704 190,996 191,464 193,395 0204 42 90 190,704 190,996 191,464 193,395 0204 43 00 266,985 267,394 268,050 270,752 0204 50 51 146,695 146,920 1 147,280 148,765 0204 50 53 102,687 102,844 103,096 104,136 0204 50 55 161,365 161,612 162,008 163,642 0204 50 59 190,704 190,996 191,464 193,395 0204 50 71 190,704 190,996 191,464 193,395 0204 50 79 266,985 267,394 268,050 270,752 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90.